


110 HR 7086 IH: United States High Level

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7086
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. Barrett of South
			 Carolina (for himself, Mr. Brown of
			 South Carolina, Mr. Wilson of South
			 Carolina, and Mr. Inglis of South
			 Carolina) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means,
			 Rules, and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To help our Nation meet our growing energy needs and
		  strengthen our energy security through the development of nuclear power in the
		  United States.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Pathway to Nuclear Power
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Nuclear Energy
					Sec. 101. Incentives for innovative technologies.
					Sec. 102. Standby support for certain nuclear plant
				delays.
					Sec. 103. Authorization for Nuclear Power 2010
				Program.
					Sec. 104. Domestic manufacturing base for nuclear components
				and equipment.
					Sec. 105. Nuclear energy workforce.
					Sec. 106. Licensing of new nuclear power plants.
					Sec. 107. Investment tax credit for investments in nuclear
				power facilities.
					Sec. 108. 5-year accelerated depreciation for new nuclear power
				facilities.
					Sec. 109. Modification of credit for production from advanced
				nuclear power facilities.
					Sec. 110. Joint Congressional Committee on Nuclear
				Energy.
					Sec. 111. Confidence in availability of waste
				disposal.
					Title II—Nuclear Waste
					Sec. 201. Short title.
					Sec. 202. United States High Level Nuclear Waste Management
				Corporation.
					Sec. 203. Termination of Office of Civilian Radioactive Waste
				Management.
					Sec. 204. Funding.
					Sec. 205. New plant contracts.
				
			INuclear
			 Energy
			101.Incentives for
			 innovative technologies
				(a)Definition of
			 project costSection 1701(1) of the Energy Policy Act of 2005 (42
			 U.S.C. 16511(1)) is amended by inserting a new paragraph (4) and renumbering
			 the paragraphs accordingly:
					
						(4)Project
				costThe term project cost means all costs
				associated with the development, planning, design, engineering, permitting and
				licensing, construction, commissioning, start-up, shakedown and financing of
				the facility, including but not limited to reasonable escalation and
				contingencies, the cost of and fees for the guarantee, reasonably required
				reserve funds, initial working capital and interest during
				construction.
						.
				(b)Terms and
			 conditionsSection 1702 of the Energy Policy Act of 2005 (42
			 U.S.C. 16512) is amended by striking subsection (b) and inserting the
			 following:
					
						(b)Specific
				appropriation or contribution
							(1)In
				generalNo guarantee shall be made unless—
								(A)an appropriation
				for the cost has been made; or
								(B)the Secretary has
				received from the borrower a payment in full for the cost of the obligation and
				deposited the payment into the Treasury; or
								(C)a combination of
				(A) and (B) has been made, that when combined is sufficient to cover the cost
				of the obligation.
								(2)Relation to
				other lawsSection 504 (b) of the Federal Credit Reform Act of
				1990 (2 U.S.C. 661c (b)) shall not apply to a loan guarantee made in accordance
				with paragraph
				(1)(B).
							.
				(c)AmountSection
			 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended by striking
			 subsection (c) and inserting the following:
					
						(c)Amount
							(1)In
				generalSubject to paragraph (2), the Secretary shall guarantee
				100 percent of the obligation for a facility that is the subject of the
				guarantee, or a lesser amount if requested by the borrower.
							(2)LimitationThe
				total amount of loans guaranteed for a facility by the Secretary shall not
				exceed 80 percent of the total cost of the facility, as estimated at the time
				at which the guarantee is
				issued.
							.
				(d)FeesSection
			 1702(h) of the Energy Policy Act of 2005 (42 U.S.C. 16512(h)) is amended by
			 striking paragraph (2) and inserting the following:
					
						(2)AvailabilityFees
				collected under this subsection shall—
							(A)be deposited by
				the Secretary into a special fund in the Treasury to be known as the
				Incentives For Innovative Technologies Fund; and
							(B)remain available
				to the Secretary for expenditure, without further appropriation or fiscal year
				limitation, for administrative expenses incurred in carrying out this
				title.
							.
				102.Standby support
			 for certain nuclear plant delays
				(a)DefinitionsSection
			 638(a) of the Energy Policy Act of 2005 (42 U.S.C. 16014(a)) is amended as
			 follows:
					(1)By redesignating
			 paragraph (4) as paragraph (7).
					(2)By inserting the
			 following:
						
							(4)Full power
				operationThe term full power operation means
				whichever occurs first of—
								(A)the
				commercial operation date or the equivalent under the terms of the
				financing documents for such facility; or
								(B)operation of such
				facility at an average of 50 percent or greater of nameplate capacity over any
				consecutive 30-day period.
								(5)Increased
				project costsThe term increased project costs means
				the increased cost of constructing, commissioning, testing, operating or
				maintaining a reactor prior to full-power operation incurred as a result of a
				delay covered by the contract including but not limited to costs of
				demobilization and remobilization, increased costs of equipment, materials and
				labor due to delay (including idle time), increased general and administrative
				costs, and escalation costs for completing construction.
							(6)LitigationThe
				term litigation means adjudication in Federal, State, local or
				tribal courts and administrative proceedings or hearings at or before Federal,
				State, local or tribal agencies or administrative
				bodies.
							.
					(b)Contract
			 authoritySection 638(b) of the Energy Policy Act of 2005 (42
			 U.S.C. 16014(b)) is amended by striking paragraph (1) and inserting the
			 following:
					
						(1)In
				generalThe Secretary may enter into contracts under this section
				with sponsors of an advanced nuclear facility that cover at any one time
				outstanding a total of not more than 6 reactors, with the 6 reactors consisting
				of not more than 3 different reactor designs, in accordance with paragraph (2).
				In the event that any contract entered into under this section terminates or
				expires without a claim being paid by the Secretary thereunder, then the
				Secretary may enter into a new contract under this section in replacement or
				substitution for such
				contract.
						.
				(c)Covered
			 costsSection 638(d) of the Energy Policy Act of 2005 (42. U.S.C.
			 16014(d)) is amended by striking paragraphs (2) and (3) and inserting the
			 following:
					
						(2)CoverageIn
				the case of reactors that receive combined licenses and on which construction
				is commenced, the Secretary shall pay—
							(A)100 percent of the
				covered costs of delay that occur after the initial 30-day period of covered
				delay; but
							(B)not more than
				$500,000,000 per contract.
							(3)Covered debt
				obligationsDebt obligations covered under subparagraph (A) of
				paragraph (5) shall include but not be limited to debt obligations incurred to
				pay increased project
				costs.
						.
				(d)Dispute
			 resolutionSection 638 of the Energy Policy Act of 2005 (42
			 U.S.C. 16014) is amended as follows:
					(1)By designating
			 subsections (f), (g), and (h) as subsections (g), (h), and (i)
			 respectively.
					(2)By inserting the
			 following:
						
							(f)Dispute
				resolutionAny controversy or claim arising out of or relating to
				any contract entered into under this section shall be determined by arbitration
				in Washington, DC according to the then prevailing Commercial Arbitration Rules
				of the American Arbitration Association. A decision by the arbitrator(s) shall
				be final and binding, and any court having jurisdiction may enter judgment on
				it.
							.
					103.Authorization
			 for Nuclear Power 2010 ProgramSection 952(c) of the Energy Policy Act of
			 2005 (42 U.S.C. 16272) is amended by striking subsections (1) and (2) and
			 substituting the following:
				
					(1)In
				generalThe Secretary shall carry out a Nuclear Power 2010
				Program to position the Nation to start construction of new nuclear power
				plants by 2010 or as close to 2010 as achievable.
					(2)Scope of
				programThe Nuclear Power 2010 Program shall be cost-shared with
				the private sector and shall support the following objectives:
						(A)Demonstrating the
				licensing process for new nuclear power plants, including the Nuclear
				Regulatory Commission process for obtaining early site permits (EPS), combined
				construction/operating licenses (cols), and design certifications.
						(B)Conducting
				first-of-a-kind design and engineering work on at least two advanced nuclear
				reactor designs sufficient to bring those designs to a state of design
				completion sufficient to allow development of firm cost estimates.
						(3)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary to carry out the Nuclear Power 2010 Program—
						(A)$182,800,000 for
				fiscal year 2008;
						(B)$159,600,000 for
				fiscal year 2009;
						(C)$135,600,000 for
				fiscal year 2010;
						(D)$46,900,000 for
				fiscal year 2011; and
						(E)$2,200,000 for
				fiscal year
				2012.
						.
			104.Domestic
			 manufacturing base for nuclear components and equipment
				(a)Establishment of
			 interagency working group
					(1)PurposesThe purposes of this section are—
						(A)to increase the
			 competitiveness of the United States nuclear energy products and services
			 industries;
						(B)to identify the
			 stimulus or incentives necessary to cause United States manufacturers of
			 nuclear energy products to expand manufacturing capacity;
						(C)to facilitate the
			 export of United States nuclear energy products and services;
						(D)to reduce the
			 trade deficit of the United States through the export of United States nuclear
			 energy products and services;
						(E)to retain and
			 create nuclear energy manufacturing and related service jobs in the United
			 States;
						(F)to integrate the
			 objectives in subparagraphs (A) through (E) in a manner consistent with the
			 interests of the United States, into the foreign policy of the United States;
			 and
						(G)to authorize funds
			 for increasing United States capacity to manufacture nuclear energy products
			 and supply nuclear energy services.
						(2)Establishment
						(A)There shall be
			 established an interagency working group that, in consultation with
			 representative industry organizations and manufacturers of nuclear energy
			 products, shall make recommendations to coordinate the actions and programs of
			 the Federal Government in order to promote increasing domestic manufacturing
			 capacity and export of domestic nuclear energy products and services.
						(B)The Interagency
			 Working Group shall be composed as follows:
							(i)The
			 Secretary of Energy, or the Secretary’s designee, who shall chair the
			 interagency working group. The Secretary of Energy shall provide staff for
			 carrying out the functions of the interagency working group established under
			 this section.
							(ii)Representatives
			 of—
								(I)the Department of
			 Energy;
								(II)the Department of
			 Commerce;
								(III)the Department
			 of Defense;
								(IV)the Department of
			 Treasury;
								(V)the Department of
			 State;
								(VI)the Environmental
			 Protection Agency;
								(VII)the United States
			 Agency for International Development;
								(VIII)the
			 Export-Import Bank of the United States;
								(IX)the Trade and
			 Development Agency;
								(X)the Small Business
			 Administration;
								(XI)the Office of the
			 U.S. Trade Representative; and
								(XII)other Federal
			 agencies, as determined by the President.
								(iii)The heads of
			 appropriate agencies shall detail such personnel and furnish such services to
			 the interagency group, with or without reimbursement, as may be necessary to
			 carry out the group’s functions.
							(3)Duties of the
			 interagency working group
						(A)Within six months
			 of enactment, the interagency working group established under paragraph (2)(A)
			 shall identify the actions necessary to promote the safe development and
			 application in foreign countries of nuclear energy products and services in
			 order to—
							(i)increase
			 electricity generation from nuclear energy sources through development of new
			 generation facilities;
							(ii)improve the
			 efficiency, safety and/or reliability of existing nuclear generating facilities
			 through modifications; and
							(iii)enhance the safe
			 treatment, handling, storage and disposal of used nuclear fuel.
							(B)Within 6 months of
			 enactment, the interagency working group shall identify mechanisms (including,
			 but not limited to, tax stimulus for investment, loans and loan guarantees, and
			 grants) necessary for United States companies to increase their capacity to
			 produce or provide nuclear energy products and services, and to increase their
			 exports of nuclear energy products and services. The interagency working group
			 shall identify administrative or legislative initiatives necessary to—
							(i)encourage United
			 States companies to increase their manufacturing capacity for nuclear energy
			 products;
							(ii)provide technical
			 and financial assistance and support to small and mid-sized businesses to
			 establish quality assurance programs in accordance with domestic and
			 international nuclear quality assurance code requirements;
							(iii)encourage,
			 through financial incentives, private sector capital investment to expand
			 manufacturing capacity; and
							(iv)provide technical
			 assistance and financial incentives to small and mid-sized businesses to
			 develop the work-force necessary to increase manufacturing capacity and meet
			 domestic and international nuclear quality assurance code requirements.
							(C)Within 9 months of
			 enactment, the interagency working group shall provide a report to Congress on
			 its findings under subparagraphs (A) and (B), including recommendations for new
			 legislative authority where necessary.
						(D)The interagency
			 working group shall identify the trade barriers that exist globally to the
			 export of United States nuclear products and services.
						(4)Trade
			 assistanceThe interagency working group shall encourage the
			 member agencies of the interagency working group to—
						(A)provide technical
			 training and education for international development personnel and local users
			 in their own country;
						(B)provide financial
			 and technical assistance to nonprofit institutions that support the marketing
			 and export efforts of domestic companies that provide nuclear energy products
			 and services;
						(C)develop nuclear
			 energy projects in foreign countries;
						(D)provide technical
			 assistance and training materials to loan officers of the World Bank,
			 international lending institutions, commercial and energy attaches at embassies
			 of the United States and other appropriate personnel in order to provide
			 information about nuclear energy products and services to foreign governments
			 or other potential project sponsors;
						(E)support, through
			 financial incentives, private sector efforts to commercialize and export
			 nuclear energy products and services in accordance with the subsidy codes of
			 the World Trade Organization; and
						(F)augment budgets
			 for trade and development programs in order to support prefeasibility or
			 feasibility studies for projects that utilize nuclear energy products and
			 services.
						(5)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary for purposes of carrying out this section $20,000,000 for fiscal
			 years 2009 and 2010.
					(b)Credit for
			 qualifying nuclear power manufacturingSubpart E of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code is amended by inserting
			 after section 48B the following new section:
					
						48C.Qualifying
				nuclear power manufacturing credit
							(a)In
				generalFor purposes of
				section 46, the qualifying nuclear power manufacturing credit for any taxable
				year is an amount equal to 20 percent of the qualified investment for such
				taxable year.
							(b)Qualified
				investment
								(1)In
				generalFor purposes of subsection (a), the qualified investment
				for any taxable year is the basis of eligible property placed in service by the
				taxpayer during such taxable year—
									(A)which is either
				part of a qualifying nuclear power manufacturing project or is qualifying
				nuclear power manufacturing equipment,
									(B)(i)the construction,
				reconstruction, or erection of which is completed by the taxpayer, or
										(ii)which is acquired by the taxpayer
				if the original use of such property commences with the taxpayer,
										(C)with respect to
				which depreciation (or amortization in lieu of depreciation) is allowable,
				and
									(D)which is placed in
				service on or before December 31, 2015.
									(2)Special rule for
				certain subsidized propertyRules similar to section 48(a)(4)
				shall apply for purposes of this section.
								(3)Certain
				qualified progress expenditures rules made applicableRules
				similar to the rules of subsections (c)(4) and (d) of section 46 (as in effect
				on the day before the enactment of the Revenue Reconciliation Act of 1990)
				shall apply for purposes of this section.
								(c)DefinitionsFor
				purposes of this section—
								(1)Qualifying
				nuclear power manufacturing projectThe term qualifying
				nuclear power manufacturing project means any project which is designed
				primarily to enable the taxpayer to produce or test equipment necessary for the
				design, construction, or operation of a nuclear power plant.
								(2)Qualifying
				nuclear power manufacturing equipmentThe term qualifying
				nuclear power manufacturing equipment means machine tools and other
				similar equipment, including computers and other peripheral equipment, acquired
				or constructed primarily to enable the taxpayer to produce or test equipment
				necessary for the design, construction, or operation of a nuclear power
				plant.
								(3)ProjectThe
				term project includes any building constructed to house qualifying
				nuclear power manufacturing
				equipment.
								.
				(c)Conforming
			 amendments
					(1)Additional
			 investment creditSection 46 of such Code is amended by—
						(A)striking
			 and at the end of paragraph (3);
						(B)striking the
			 period at the end of paragraph (4) and inserting , and;
			 and
						(C)inserting after
			 paragraph (4) the following new paragraph:
							
								(5)the qualifying
				nuclear power manufacturing
				credit.
								.
						(2)Application of
			 section 49Subparagraph (C) of section 49(a)(1) of such Code is
			 amended by—
						(A)striking
			 and at the end of clause (iii);
						(B)striking the
			 period at the end of clause (iv) and inserting , and; and
						(C)inserting after
			 clause (iv) the following new clause:
							
								(v)the basis of any
				property which is part of a qualifying nuclear power equipment manufacturing
				project under section
				48C.
								.
						(3)Table of
			 sectionsThe table of sections preceding section 46 of such Code
			 is amended by inserting after the line for section 48B the following new
			 line:
						
							
								Sec. 48C. Qualifying nuclear power
				manufacturing
				credit.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to
			 property—
					(1)the construction,
			 reconstruction, or erection of which of began after the date of enactment;
			 or
					(2)which was acquired
			 by the taxpayer on or after the date of enactment and not pursuant to a binding
			 contract which was in effect on the day prior to the date of enactment.
					105.Nuclear energy
			 workforce
				(a)AmendmentSection 1101 of the Energy Policy Act of
			 2005 (42 U.S.C. 16411) is amended—
					(1)by redesignating
			 subsection (d) as subsection (e); and
					(2)by
			 inserting after subsection (c) the following:
						
							(d)Workforce
				training
								(1)In
				generalThe Secretary of Labor, in cooperation with the Secretary
				of Energy, shall promulgate regulations to implement a program to provide
				workforce training to meet the high demand for workers skilled in the nuclear
				utility and nuclear energy products and services industries.
								(2)ConsultationIn
				carrying out this subsection, the Secretary of Labor shall consult with
				representatives of the nuclear utility and nuclear energy products and services
				industries, and organized labor, concerning skills that are needed in those
				industries.
								(3)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary of Labor, working in coordination with the Secretaries of Education
				and Energy $20,000,000 for each of fiscal years 2009 through 2013 for use in
				implementing a program to provide workforce training to meet the high demand
				for workers skilled in the nuclear utility and nuclear energy products and
				services
				industries.
								.
					(b)Collaborative
			 programsFederal agencies shall take appropriate actions to
			 encourage private sector companies to collaborate with local institutions of
			 higher education to develop programs to expand the United States nuclear
			 workforce.
				106.Licensing of
			 new nuclear power plantsSections 189 and 185 of the Atomic Energy
			 Act of 1954 are amended thus:
				(1)Hearings and
			 judicial reviewSection 189a.(1)(A) is modified thus: In
			 any proceeding under this Act, for the granting, suspending, revoking, or
			 amending of any license or construction permit, or application to transfer
			 control, and in any proceeding for the issuance or modification of rules and
			 regulations dealing with the activities of licensees, and in any proceeding for
			 the payment of compensation, an award, or royalties under section 153, 157,
			 186c., or 188, the Commission shall grant a hearing upon the request of any
			 person whose interest may be affected by the proceeding, and shall admit any
			 such person as a party to such proceeding. The Commission may, in the absence
			 of a request therefor by any person whose interest may be affected, issue a
			 construction permit, an operating license or an amendment to a construction
			 permit or an amendment to an operating license without a hearing, but upon
			 thirty days’ notice and publication once in the Federal Register of its intent
			 to do so. The Commission may dispense with such thirty days’ notice and
			 publication with respect to any application for an amendment to a construction
			 permit or an amendment to an operating license upon a determination by the
			 Commission that the amendment involves no significant hazards
			 consideration..
				(2)Construction
			 permits and operating licensesSection 185b is modified thus: After
			 any public hearing held under section 189a.(1)(A), the Commission shall issue
			 to the applicant a combined construction and operating license if the
			 application contains sufficient information to support the issuance of a
			 combined license and the Commission determines that there is reasonable
			 assurance that the facility will be constructed and will operate in conformity
			 with the license, the provisions of this Act, and the Commission’s rules and
			 regulations. The Commission shall identify within the combined license the
			 inspections, tests, and analyses, including those applicable to emergency
			 planning, that the licensee shall perform, and the acceptance criteria that, if
			 met, are necessary and sufficient to provide reasonable assurance that the
			 facility has been constructed and will be operated in conformity with the
			 license, the provisions of this Act, and the Commission’s rules and
			 regulations. Following issuance of the combined license, the Commission shall
			 ensure that the prescribed inspections, tests, and analyses are performed and,
			 prior to operation of the facility, shall find that the prescribed acceptance
			 criteria are met. Any finding made under this subsection shall not require a
			 hearing except as provided in section 189a.(1)(B)..
				107.Investment tax
			 credit for investments in nuclear power facilities
				(a)New credit for
			 nuclear power facilitiesSection 46 of the Internal Revenue Code
			 of 1986, as amended by this Act, is amended by—
					(1)striking
			 and at the end of paragraph (4);
					(2)striking the
			 period at the end of paragraph (5) and inserting , and;
			 and
					(3)inserting after
			 paragraph (5) the following new paragraph:
						
							(6)the nuclear power
				facility construction
				credit.
							.
					(b)Nuclear power
			 facility construction creditSubpart E of part IV of subchapter A
			 of chapter 1 of such Code, as amended by this Act, is amended by inserting
			 after section 48C the following new section:
					
						48D.Nuclear power
				facility construction credit
							(a)In
				generalFor purposes of section 46, the nuclear power facility
				construction credit for any taxable year is 10 percent of the qualified nuclear
				power facility expenditures with respect to a qualified nuclear power
				facility.
							(b)When
				expenditures taken into account
								(1)In
				generalQualified nuclear power facility expenditures shall be
				taken into account for the taxable year in which the qualified nuclear power
				facility is placed in service.
								(2)Coordination
				with subsection (c)The amount
				which would (but for this paragraph) be taken into account under paragraph (1)
				with respect to any qualified nuclear power facility shall be reduced (but not
				below zero) by any amount of qualified nuclear power facility expenditures
				taken into account under subsection (c) by the taxpayer or a predecessor of the
				taxpayer (or, in the case of a sale and leaseback described in section
				50(a)(2)(C), by the lessee), to the extent any amount so taken into account has
				not been required to be recaptured under section 50(a).
								(c)Progress
				expenditures
								(1)In
				generalA taxpayer may elect to take into account qualified
				nuclear power facility expenditures.
									(A)Self-constructed
				propertyIn the case of a qualified nuclear power facility which
				is a self-constructed facility, in the taxable year for which such expenditures
				are properly chargeable to capital account with respect to such
				facility.
									(B)Acquired
				facilityIn the case of a qualified nuclear facility which is not
				self-constructed property, in the taxable year in which such expenditures are
				paid.
									(2)Special rules
				for applying paragraph (1)For purposes of paragraph (1):
									(A)Component parts,
				etcProperty which is not self-constructed property and which is
				to be a component part of, or is otherwise to be included in, any facility to
				which this subsection applies shall be taken into account in accordance with
				paragraph (1)(B).
									(B)Certain
				borrowing disregardedAny amount borrowed directly or indirectly
				by the taxpayer on a nonrecourse basis from the person constructing the
				facility for the taxpayer shall not be treated as an amount expended for such
				facility.
									(C)Limitation for
				facilities or components which are not self-constructed
										(i)In
				generalIn the case of a facility or a component of a facility
				which is not self-constructed, the amount taken into account under paragraph
				(1)(B) for any taxable year shall not exceed the amount which represents the
				portion of the overall cost to the taxpayer of the facility or component of a
				facility which is properly attributable to the portion of the facility or
				component which is completed during such taxable year.
										(ii)Carry-over of
				certain amountsIn the case of a facility or component of a
				facility which is not self-constructed, if for the taxable year—
											(I)the amount which
				(but for clause (i)) would have been taken into account under paragraph (1)(B)
				exceeds the limitation of clause (i), then the amount of such excess shall be
				taken into account under paragraph (1)(B) for the succeeding taxable year;
				or
											(II)the limitation of
				clause (i) exceeds the amount taken into account under paragraph (1)(B), then
				the amount of such excess shall increase the limitation of clause (i) for the
				succeeding taxable year.
											(D)Determination of
				percentage of completionThe determination under subparagraph
				(C)(i) of the portion of the overall cost to the taxpayer of the construction
				which is properly attributable to construction completed during any taxable
				year shall be made on the basis of engineering or architectural estimates or on
				the basis of cost accounting records. Unless the taxpayer establishes otherwise
				by clear and convincing evidence, the construction shall be deemed to be
				completed not more rapidly than ratably over the normal construction
				period.
									(E)No progress
				expenditures for certain prior periodsNo qualified nuclear
				facility expenditures shall be taken into account under this subsection for any
				period before the first day of the first taxable year to which an election
				under this subsection applies.
									(F)No progress
				expenditures for property for year it is placed in service,
				etcIn the case of any qualified nuclear facility, no qualified
				nuclear facility expenditures shall be taken into account under this subsection
				for the earlier of—
										(i)the
				taxable year in which the facility is placed in service; or
										(ii)the first taxable
				year for which recapture is required under section 50(a)(2) with respect to
				such facility, or for any taxable year thereafter.
										(3)Self-constructedFor
				purposes of this subsection:
									(A)The term
				self-constructed facility means any facility if it is reasonable
				to believe that more than half of the qualified nuclear facility expenditures
				for such facility will be made directly by the taxpayer.
									(B)A component of a
				facility shall be treated as not self-constructed if the cost of the component
				is at least 5 percent of the expected cost of the facility and the component is
				acquired by the taxpayer.
									(4)ElectionAn
				election shall be made under this section for a qualified nuclear power
				facility by claiming the nuclear power facility construction credit for
				expenditures described in paragraph (1) on a tax return filed by the due date
				for such return (taking into account extensions). Such an election shall apply
				to the taxable year for which made and all subsequent taxable years. Such an
				election, once made, may be revoked only with the consent of the
				Secretary.
								(d)Definitions and
				special rulesFor purposes of this section:
								(1)Qualified
				nuclear power facilityThe term qualified nuclear power
				facility means an advanced nuclear power facility, as defined in section
				45J, the construction of which was approved by the Nuclear Regulatory
				Commission on or before December 31, 2013.
								(2)Qualified
				nuclear power facility expenditures
									(A)In
				generalThe term qualified nuclear power facility
				expenditures means any amount properly chargeable to capital
				account—
										(i)with respect to a
				qualified nuclear power facility;
										(ii)for which
				depreciation is allowable under section 168; and
										(iii)which are
				incurred before the qualified nuclear power facility is placed in service or in
				connection with the placement of such facility in service.
										(B)Pre-effective
				date expendituresQualified nuclear power facility expenditures
				do not include any expenditures incurred by the taxpayer before January 1,
				2007, unless such expenditures constitute less than 20 percent of the total
				qualified nuclear power facility expenditures (determined without regard to
				this subparagraph) for the qualified nuclear power facility.
									(3)Delays and
				suspension of construction
									(A)In
				generalFor purposes of applying this section and section 50, a
				nuclear power facility that is under construction shall cease to be treated as
				a facility that will be a qualified nuclear power facility as of the earlier
				of—
										(i)the date on which
				the taxpayer decides to terminate construction of the facility; or
										(ii)the last day of
				any 24-month period in which the taxpayer has failed to incur qualified nuclear
				power facility expenditures totaling at least 20 percent of the expected total
				cost of the nuclear power facility.
										(B)Authority to
				waiveThe Secretary may waive the application of clause (ii) of
				subparagraph (A) if the Secretary determines that the taxpayer intended to
				continue the construction of the qualified nuclear power facility and the
				expenditures were not incurred for reasons outside the control of the
				taxpayer.
									(C)Resumption of
				constructionIf a nuclear power facility that is under
				construction ceases to be a qualified nuclear power facility by reason of
				paragraph (2) and work is subsequently resumed on the construction of such
				facility—
										(i)the date work is
				subsequently resumed shall be treated as the date that construction began for
				purposes of paragraph (1); and
										(ii)if the facility
				is a qualified nuclear power facility, the qualified nuclear power facility
				expenditures shall be determined without regard to any delay or temporary
				termination of construction of the
				facility.
										.
				(c)Provisions
			 relating to credit recapture
					(1)Progress
			 expenditure recapture rules
						(A)Basic
			 rulesSubparagraph (A) of section 50(a)(2) of such Code is
			 amended to read as follows:
							
								(A)In
				generalIf during any taxable year any building to which section
				47(d) applied or any facility to which section 48D(c) applied ceases (by reason
				of sale or other disposition, cancellation or abandonment of contract, or
				otherwise) to be, with respect to the taxpayer, property which, when placed in
				service, will be a qualified rehabilitated building or a qualified nuclear
				power facility, then the tax under this chapter for such taxable year shall be
				increased by an amount equal to the aggregate decrease in the credits allowed
				under section 38 for all prior taxable years which would have resulted solely
				from reducing to zero the credit determined under this subpart with respect to
				such building or
				facility.
								.
						(B)Amendment to
			 excess credit recapture ruleSubparagraph (B) of section 50(a)(2)
			 of such Code is amended by—
							(i)inserting
			 or paragraph (2) of section 48D(b) after paragraph (2) of
			 section 47(b);
							(ii)inserting
			 or section 48D(b)(1) after section 47(b)(1);
			 and
							(iii)inserting
			 or facility after building.
							(C)Amendment of sale
			 and leaseback ruleSubparagraph (C) of section 50(a)(2) of such
			 Code is amended by—
							(i)inserting
			 or section 48D(c) after section 47(d); and
							(ii)inserting
			 or qualified nuclear power facility expenditures after
			 qualified rehabilitation expenditures.
							(D)Other
			 amendmentSubparagraph (D) of section 50(a)(2) of such Code is
			 amended by inserting or section 48D(c) after section
			 47(d).
						(d)No basis
			 adjustmentSection 50(c) of such Code is amended by inserting at
			 the end thereof the following new paragraph:
					
						(6)Nuclear power
				facility construction creditParagraphs (1) and (2) shall not
				apply to the nuclear power facility construction
				credit.
						.
				(e)Technical
			 amendmentsThe table of sections for subpart E of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 48C the following new item:
					
						
							Sec. 48D. Nuclear power facility
				construction
				credit.
						
						.
				(f)Effective
			 dateThe amendments made by this section of this Act shall be
			 effective for expenditures incurred and property placed in service in taxable
			 years beginning after the date of enactment.
				108.5-year
			 accelerated depreciation for new nuclear power facilities
				(a)In
			 generalSubparagraph (B) of
			 section 168(e)(3) of the Internal Revenue Code of 1986 (relating to 5-year
			 property) is amended—
					(1)by striking
			 and at the end of clause (v);
					(2)by striking the
			 period at the end of clause (vi) and inserting , and; and
					(3)by
			 inserting after clause (vi) the following new clause:
						
							(vii)any qualified nuclear power facility
				described in paragraph (1) of section 48D(d) (without regard to the last
				sentence thereof) the original use of which commences with the
				taxpayer.
							.
					(b)Conforming
			 amendmentSection 168(e)(3)(E)(vii) of the Internal Revenue Code
			 of 1986 is amended by inserting and not described in subparagraph
			 (B)(vii) of this paragraph after section
			 1245(a)(3).
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service in taxable years beginning after the date of enactment of
			 this Act.
				109.Modification of
			 credit for production from advanced nuclear power facilities
				(a)Allocation of
			 credit to private partners of tax-exempt entities
					(1)In
			 generalSection 45J of the Internal Revenue Code of 1986
			 (relating to credit for production from advanced nuclear power facilities) is
			 amended—
						(A)by redesignating
			 subsection (e) as subsection (f); and
						(B)by inserting after
			 subsection (d) the following new subsection:
							
								(e)Special rule for
				public-private partnerships
									(1)In
				generalIn the case of an advanced nuclear power facility which
				is owned by a public-private partnership, any qualified public entity which is
				a member of such partnership may transfer such entity's allocation of the
				credit under subsection (a) to any non-public entity which is a member of such
				partnership, except that the aggregate allocations of such credit claimed by
				such non-public entity shall be subject to the limitations under subsections
				(b) and (c) and section 38(c).
									(2)Qualified public
				entityFor purposes of this subsection, the term qualified
				public entity means a Federal, State, or local government entity, or any
				political subdivision thereof, or a cooperative organization described in
				section 1381(a).
									(3)Verification of
				transfer of allocationA qualified public entity that makes a
				transfer under paragraph (1), and a non-public entity that receives an
				allocation under such a transfer, shall provide verification of such transfer
				in such manner and at such time as the Secretary shall
				prescribe.
									.
						(2)Coordination
			 with general business creditSubsection (c) of section 38 of such
			 Code (relating to limitation based on amount of tax) is amended by adding at
			 the end the following new paragraph:
						
							(6)Special rule for
				credit for production from advanced nuclear power facilities
								(A)In
				generalIn the case of the credit for production from advanced
				nuclear power facilities determined under section 45J(a), paragraph (1) shall
				not apply with respect to any qualified public entity (as defined in section
				45J(e)(2)) which transfers the entity's allocation of such credit to a
				non-public partner as provided in section 45J(e)(1).
								(B)Verification of
				transferSubparagraph (A) shall not apply to any qualified public
				entity unless such entity provides verification of a transfer of credit
				allocation as required under section
				45J(e)(3).
								.
					(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
				110.Joint Congressional
			 Committee on Nuclear Energy
				(a)EstablishmentThere is hereby established a Joint
			 Committee on Nuclear Energy (hereafter in this section referred to as the
			 joint committee).
				(b)CompositionThe joint committee shall be composed of 10
			 Members of the Senate and 10 Members of the House of Representatives, to be
			 appointed by the majority leader of the Senate and the Speaker of the House of
			 Representatives. In each instance, not more than 12 members shall be members of
			 the same political party. A vacancy in the membership of the joint committee
			 shall be filled in the same manner as the original appointment.
				(c)JurisdictionThe
			 joint committee shall not have legislative jurisdiction and shall have no
			 authority to take legislative action on any bill or resolution. Its sole
			 authority shall be to investigate, study, make findings, and develop
			 recommendations on policies, strategies, technologies, and other innovations
			 intended to further the development of nuclear energy in the United
			 States.
				(d)ChairmanThe
			 joint committee shall select a chairman and a vice chairman from among its
			 members at the beginning of each Congress. The vice chairman shall act in place
			 of the chairman in the absence of the chairman. The chairmanship shall
			 alternate between the Senate and the House of Representatives with each
			 Congress, and the chairman shall be selected by the members from that House
			 entitled to the chairmanship. The vice chairman shall be chosen from the House
			 other than that of the chairman by the members from that House.
				(e)PowersIn carrying out its duties under this
			 section, the joint committee, or any duly authorized subcommittee thereof, is
			 authorized to—
					(1)hold such hearings,
			 to sit and act at such places and times within the United States during the
			 sessions, recesses, and adjourned periods of Congress;
					(2)require the
			 attendance of such witnesses and the production of such books, papers, and
			 documents, administer such oaths, take such testimony, procure such printing
			 and binding as it deems necessary; and
					(3)make such rules
			 respecting its organization and procedures as it deems necessary.
					(f)StaffThe
			 joint committee may appoint and fix the compensation of such experts,
			 consultants, and staff as it deems necessary.
				(g)Funding(1)There shall be paid out
			 of the applicable accounts of the House of Representatives such sums as may be
			 necessary for one-half of the expenses of the joint committee. Such payments
			 shall be made on vouchers signed by the chairman or vice chairman of the joint
			 committee who is a Member of the House of Representatives, as the case may be,
			 and approved in the manner directed by the Committee on House Administration of
			 the House of Representatives. Amounts made available under this paragraph shall
			 be expended in accordance with regulations prescribed by the Committee on House
			 Administration of the House of Representatives.
					(2)To be
			 supplied by the Senate.
					111.Confidence in
			 availability of waste disposal
				(a)Congressional
			 determinationThe Congress finds that—
					(1)there is
			 reasonable assurance that high-level radioactive waste and spent nuclear fuel
			 generated in reactors licensed by the Nuclear Regulatory Commission in the
			 past, currently, or in the future will be managed in a safe manner without
			 significant environmental impact until capacity for ultimate disposal is
			 available; and
					(2)the Federal
			 Government is responsible and has established a policy for the ultimate safe
			 and environmentally sound disposal of such high-level radioactive waste and
			 spent nuclear fuel.
					(b)Regulatory
			 considerationNotwithstanding any other provision of law, for the
			 period following the licensed operation of a civilian nuclear power reactor or
			 any facility for the treatment or storage of spent nuclear fuel or high-level
			 radioactive waste, no consideration of the public health and safety, common
			 defense and security, or environmental impacts of the storage of high-level
			 radioactive waste and spent nuclear fuel generated in reactors licensed by the
			 Nuclear Regulatory Commission in the past, currently, or in the future, is
			 required by the Department of Energy or the Nuclear Regulatory Commission in
			 connection with the development, construction, and operation of, or any permit,
			 license, license amendment, or siting approval for, a civilian nuclear power
			 reactor or any facility for the treatment or storage of spent nuclear fuel or
			 high-level radioactive waste. Nothing in this section shall affect the
			 Department of Energy’s and Nuclear Regulatory Commission’s obligation to
			 consider the public health and safety, common defense and security, and
			 environmental impacts of storage during the period of licensed operation of a
			 civilian nuclear power reactor or facility for the treatment or storage of
			 spent nuclear fuel or high-level radioactive waste.
				IINuclear
			 Waste
			201.Short
			 titleThis title may be cited
			 as the United States High Level
			 Nuclear Waste Management Corporation Act.
			202.United States
			 High Level Nuclear Waste Management CorporationThe Nuclear Waste Policy Act of 1982 (42
			 U.S.C. 10101 et seq.) is amended by adding at the end the following new
			 title:
				
					VIUnited States High
				Level Nuclear Waste Management Corporation
						601.DefinitionsFor purposes of this title:
							(1)The term
				Board means the Board of Directors of the Corporation under
				section 606.
							(2)The term
				Corporation means the United States High Level Nuclear Waste
				Management Corporation established under section 603.
							(3)The term
				Department means the Department of Energy.
							(4)The term
				Secretary means the Secretary of Energy.
							602.PurposesThe Corporation is created for the following
				purposes:
							(1)To carry out the
				functions of the Secretary under this Act, subject to the general supervision
				of the Secretary.
							(2)To operate as a
				business enterprise on a cost-effective and efficient basis.
							(3)To conduct
				research and development as required to meet business objectives for the
				purposes of identifying, evaluating, improving, and testing alternative
				technologies for high level waste management and disposal as provided in this
				Act.
							(4)To comply with
				laws, and regulations promulgated thereunder, to protect the public health,
				safety, and the environment.
							(5)To continue at all
				times to meet the objectives of ensuring the Nation’s common defense and
				security, including abiding by United States laws and policies concerning
				special nuclear materials and nonproliferation of atomic weapons and other
				nonpeaceful uses of atomic energy.
							(6)To take all other
				lawful actions in furtherance of these purposes.
							603.Establishment
				of the Corporation
							(a)In
				generalThere is established a body corporate to be known as the
				United States High Level Nuclear Waste Management Corporation.
							(b)Government
				corporationThe Corporation shall be established as a wholly
				owned Government corporation subject to chapter 91 of title 31, United States
				Code (commonly referred to as the Government Corporation Control Act), except
				as otherwise provided in this title.
							(c)Federal
				agencyThe Corporation shall be an agency and instrumentality of
				the United States.
							604.Corporate
				officesThe Corporation shall
				maintain an office for the service of process and papers in the District of
				Columbia, and shall be deemed, for purposes of venue in civil actions, to be a
				resident thereof. The Corporation may establish offices in such other place or
				places as it may deem necessary or appropriate in the conduct of its
				business.
						605.Powers of the
				CorporationIn order to
				accomplish its purposes, the Corporation—
							(1)shall, except as
				provided in this title or applicable Federal law, have all the powers of a
				private corporation incorporated under the District of Columbia Business
				Corporation Act;
							(2)shall have the
				priority of the United States with respect to the payment of debts out of
				bankrupt, insolvent, and decedents’ estates;
							(3)may obtain from the
				Administrator of General Services the services the Administrator is authorized
				to provide agencies of the United States, on the same basis as those services
				are provided to other agencies of the United States; and
							(4)may conduct, or
				provide for conducting, those research and development activities related to
				radioactive waste management and disposal and related processes and activities
				the Corporation considers necessary or advisable to maintain the Corporation as
				a commercial enterprise operating on a cost-effective and efficient
				basis.
							606.Board of
				Directors
							(a)In
				generalThe powers of the Corporation are vested in the Board of
				Directors.
							(b)AppointmentThe
				Board of Directors shall consist of—
								(1)the Secretary, who
				shall serve an ex-officio member of the Board; and
								(2)7 individuals, to
				be appointed by the President by and with the advice and consent of the
				Senate.
								The
				members of the Board shall select 1 of the members to act as chairman of the
				Board.(c)QualificationsMembers
				of the Board—
								(1)shall be citizens
				of the United States;
								(2)shall not be an
				employee of the Corporation or have any direct financial relationship with the
				Corporation other than that of being a member of the Board;
								(3)shall make full
				disclosure to Congress of any investment or other financial interest that the
				individual holds in the energy industry; and
								(4)shall affirm
				support for the objectives and missions of the Corporation.
								(d)Terms
								(1)In
				generalExcept as provided in paragraph (2), members of the Board
				shall serve 7-year terms.
								(2)Initial
				membersOf the members first appointed to the Board—
									(A)2 shall be
				appointed for an initial term of 5 years;
									(B)2 shall be
				appointed for an initial term of 4 years;
									(C)2 shall be
				appointed for an initial term of 3 years; and
									(D)1 shall be
				appointed for an initial term of 2 years.
									(3)ReappointmentMembers
				of the Board may be reappointed by the President, by and with the advice and
				consent of the Senate.
								(4)RemovalAny
				appointed member of the Board of Directors may be removed from office by the
				President for good cause.
								(e)VacanciesUpon
				the occurrence of a vacancy on the Board, the President by and with the advice
				and consent of the Senate shall appoint an individual to fill such vacancy for
				the remainder of the applicable term.
							(f)Meetings and
				quorumThe Board shall meet at any time pursuant to the call of
				the Chairman and as provided by the bylaws of the Corporation, but not less
				than quarterly. Four voting members of the Board shall constitute a quorum. A
				majority of the Board shall adopt and from time to time may amend bylaws for
				the operation of the Board.
							(g)PowersThe
				Board shall be responsible for general management of the Corporation and shall
				have the same authority, privileges, and responsibilities as the board of
				directors of a private corporation incorporated under the District of Columbia
				Business Corporation Act.
							(h)CompensationMembers
				of the Board shall serve on a part-time basis and shall receive per diem, when
				engaged in the actual performance of Corporation duties, plus reimbursement for
				travel, subsistence, and other necessary expenses incurred in the performance
				of their duties.
							(i)Conflict of
				interest requirementsNo director, officer, or other management
				level employee of the Corporation may have a financial interest in any
				customer, contractor, or competitor of the Corporation or in any business that
				may be adversely affected by the success of the Corporation.
							607.Employees of
				the Corporation
							(a)Chief executive
				officer
								(1)AppointmentThe
				Board shall appoint a person to serve as chief executive officer of the
				Corporation.
								(2)Qualifications
									(A)In
				generalTo serve as chief executive officer of the Corporation, a
				person—
										(i)shall have senior
				executive-level management experience in large, complex organizations;
										(ii)shall not be a
				current member of the Board or have served as a member of the Board within 2
				years before being appointed chief executive officer; and
										(iii)shall comply
				with the conflict-of-interest policy adopted by the Board.
										(B)ExpertiseIn
				appointing a chief executive officer, the Board shall give particular
				consideration to appointing an individual with expertise in the management of
				nuclear activities and with strong financial skills.
									(3)TenureThe
				chief executive officer shall serve for a term of 7 years, renewable at the
				pleasure of the Board. The chief executive officer may be removed from office
				by the Board of Directors for good cause.
								(b)Appointment by
				the chief executive officerThe chief executive officer shall
				appoint, with the advice and consent of the Board, and without regard to the
				provisions of civil service laws applicable to officers and employees of the
				United States, such managers, assistant managers, officers, employees,
				attorneys, and agents, as are necessary for the transaction of the business of
				the Corporation.
							(c)Compensation,
				duties, and removalThe Board shall, without regard to section
				5301 of title 5, United States Code, fix the compensation of all officers and
				employees of the Corporation, define their duties, and provide a system of
				organization to fix responsibility and promote efficiency. Any officer or
				employee of the Corporation may be removed in the discretion of the
				Board.
							(d)Applicable
				criteriaThe Board shall ensure that the personnel function and
				organization is consistent with the principles of section 2301(b) of title 5,
				United States Code, relating to merit system principles. Officers and employees
				shall be appointed, promoted, and assigned on the basis of merit and fitness,
				and other personnel actions shall be consistent with the principles of fairness
				and due process but without regard to those provisions of title 5 of the United
				States Code governing appointments and other personnel actions in the
				competitive service.
							(e)Treatment of
				persons employed prior to transition dateCompensation, benefits,
				and other terms and conditions of employment in effect immediately prior to the
				transition date, whether provided by statute or by rules of the Department or
				the executive branch, shall continue to apply to officers and employees who
				transfer to the Corporation from other Federal employment until changed by the
				Board.
							(f)Protection of
				existing employees
								(1)In
				generalIt is the purpose of this subsection to ensure that the
				establishment of the Corporation pursuant to this chapter shall not result in
				any adverse effects on the employment rights, wages, or benefits of employees
				at facilities that are operated, directly or under contract, in the performance
				of the functions vested in the Corporation.
								(2)Applicability of
				existing collective bargaining agreementAny employer (including
				the Corporation) at a facility described in paragraph (1) shall abide by the
				terms of a collective bargaining agreement in effect on April 30, 1991, at each
				individual facility until—
									(A)the earlier of the
				date on which a new bargaining agreement is signed; or
									(B)the end of the
				2-year period beginning on the date of the enactment of this title.
									(3)Applicability of
				nlraExcept as specifically provided in this subsection, the
				Corporation is subject to the provisions of the National Labor Relations Act
				(29 U.S.C. 151 et seq.).
								(4)Benefits of
				transferees and detaileesAt the request of the Board and subject
				to the approval of the Secretary, an employee of the Department may be
				transferred or detailed as provided for in section 611(f), to the Corporation
				without any loss in accrued benefits or standing within the Civil Service
				System. For those employees who accept transfer to the Corporation, it shall be
				their option as to whether to have any accrued retirement benefits transferred
				to a retirement system established by the Corporation or to retain their
				coverage under either the Civil Service Retirement System or the Federal
				Employees’ Retirement System, as applicable, in lieu of coverage by the
				Corporation’s retirement system. For those employees electing to remain with
				one of the Federal retirement systems, the Corporation shall withhold pay and
				make such payments as are required under the Federal retirement system. For
				those Department employees detailed, the Department shall offer those employees
				a position of like grade, compensation, and proximity to their official duty
				station after their services are no longer required by the Corporation.
								608.Securitization
							(a)Securitization
								(1)Authorized
				actionsOn such terms and conditions as the Corporation may
				prescribe, the Corporation may—
									(A)borrow;
									(B)give
				security;
									(C)pay interest or
				other return; and
									(D)issue notes,
				debentures, bonds, or other obligations or securities.
									(b)No Federal
				GuaranteeThe Corporation shall insert appropriate language in
				all of the obligations and securities of the Corporation issued under this
				section that clearly indicates that the obligations and securities (together
				with the interest)—
								(1)are not guaranteed
				by the United States; and
								(2)do not constitute
				a debt or obligation of the United States or any agency or instrumentality
				other than the Corporation.
								(c)Exempt
				SecuritiesAll securities issued or guaranteed by the Corporation
				shall, to the same extent as securities that are direct obligations of or
				obligations guaranteed as to principal or interest by the United States, be
				considered to be exempt securities within the meaning of the laws administered
				by the Securities and Exchange Commission.
							609.Federal
				ownership of obligations
							(a)In
				GeneralIn order to maintain sufficient liquidity, the
				Corporation may issue notes, debentures, bonds, or other obligations for
				purchase by the Secretary of the Treasury.
							(b)Public Debt
				TransactionsFor the purpose of subsection (a)—
								(1)the Secretary of
				the Treasury may use as a public debt transaction the proceeds of the sale of
				any securities issued under chapter 31 of title 31, United States Code;
				and
								(2)the purposes for
				which securities may be issued under that chapter are extended to include any
				purchase under this subsection.
								(c)Maximum
				Outstanding HoldingThe Secretary of the Treasury shall not
				purchase any obligations under this section if the purchase would increase the
				aggregate principal amount of the outstanding holdings of obligations under
				this section by the Secretary to an amount that is greater than
				$1,500,000,000.
							(d)Rate of
				ReturnEach purchase of obligations by the Secretary of the
				Treasury under this section shall be on terms and conditions established to
				yield a rate of return determined by the Secretary to be appropriate, taking
				into account the current average rate on outstanding marketable obligations of
				the United States as of the last day of the month preceding the
				purchase.
							(e)Sale of
				ObligationsThe Secretary of the Treasury may at any time sell,
				on terms and conditions and at prices determined by the Secretary, any of the
				obligations acquired by the Secretary under this section.
							(f)Public Debt
				TransactionsAll redemptions, purchases, and sales by the
				Secretary of the Treasury of obligations under this section shall be treated as
				public debt transactions of the United States.
							610.General
				provisions
							(a)Immunity From
				Impairment, Limitation, or Restriction
								(1)In
				generalAll rights and remedies of the Corporation (including any
				rights and remedies of the Corporation on, under, or with respect to any
				mortgage or any obligation secured by a mortgage) shall be immune from
				impairment, limitation, or restriction by or under—
									(A)any law (other
				than a law enacted by Congress expressly in limitation of this paragraph) that
				becomes effective after the acquisition by the Corporation of the subject or
				property on, under, or with respect to which the right or remedy arises or
				exists or would so arise or exist in the absence of the law; or
									(B)any administrative
				or other action that becomes effective after the acquisition.
									(2)State
				lawThe Corporation may conduct the business of the Corporation
				without regard to any qualification or law of any State relating to
				incorporation.
								(b)PowersSubject
				to subsection (c), the Corporation shall have all the powers of a private
				corporation incorporated under the District of Columbia Business Corporation
				Act (D.C. Code, sec. 29 et seq.).
							(c)Administration
								(1)Performance-based
				compensationA significant portion of potential compensation of
				all executive officers of the Corporation shall be based on the performance of
				the Corporation, all without regard to any other law except as may be provided
				by the Corporation or by a law enacted after the date of enactment of this
				title that expressly limits this paragraph.
								(2)Use of other
				agenciesWith the consent of a department, establishment, or
				instrumentality (including any field office), the Corporation may—
									(A)use and act through
				any department, establishment, or instrumentality; and
									(B)use, and pay
				compensation for, information, services, facilities, and personnel of the
				department, establishment, or instrumentality.
									(d)Financial
				Matters
								(1)InvestmentsFunds
				of the Corporation may be invested in such investments as the Board of
				Directors may prescribe.
								(2)Fiscal
				agents
									(A)In
				generalAny Federal Reserve bank or any bank as to which at the
				time of the designation of the bank by the Corporation there is outstanding a
				designation by the Secretary of the Treasury as a general or other depository
				of public money, may be designated by the Corporation as a depositary or
				custodian or as a fiscal or other agent of the Corporation.
									(B)Depositary of
				public moneyIf designated for that purpose by the Secretary of
				the Treasury, the Corporation—
										(i)shall be a
				depositary of public money, under such regulations as may be promulgated by the
				Secretary of the Treasury;
										(ii)may also be
				employed as a fiscal or other agent of the United States; and
										(iii)shall perform all
				such reasonable duties of such depositary or agent as may be required.
										(e)Taxation
								(1)In
				generalSubject to paragraph (2), the Corporation (including the
				franchise, activities, capital, reserves, surplus, and income of the
				Corporation) shall be exempt from all taxation imposed by any State or local
				political subdivision of a State.
								(2)Real
				propertyAny real property of the Corporation shall be subject to
				taxation by a State or political subdivision of a State to the same extent
				according to the value of the real property as other real property is
				taxed.
								(f)JurisdictionNotwithstanding
				section 1349 of title 28, United States Code, or any other provision of
				law—
								(1)the Corporation
				shall be considered an agency covered by sections 1345 and 1442 of title 28,
				United States Code;
								(2)all civil actions
				to which the Corporation is a party shall be considered to arise under the laws
				of the United States, and the district courts of the United States shall have
				original jurisdiction of all such actions, without regard to amount or value;
				and
								(3)any civil or other
				action, case or controversy in a court of a State, or in any court other than a
				district court of the United States, to which the Corporation is a party may at
				any time before trial be removed by the Corporation, without the giving of any
				bond or security and by following any procedure for removal of causes in effect
				at the time of the removal—
									(A)to the district
				court of the United States for the district and division embracing the place in
				which the same is pending; or
									(B)if there is no
				such district court, to the district court of the United States for the
				district in which the principal office of the Corporation is located.
									(g)Annual
				ReportsNot later than 1 year after incorporation of the
				Corporation and annually thereafter, the Corporation shall submit to the
				Committee on Energy and Natural Resources of the Senate and the Committee on
				Energy and Commerce in the House a report that includes—
								(1)a description
				of—
									(A)how the activities
				of the Corporation advance the purposes of this Act;
									(B)the performance of
				the Corporation on meeting the goals established by the Secretary;
									(C)the comparability
				of the compensation policies of the Corporation with the compensation policies
				of other similar businesses;
									(D)in the aggregate,
				the percentage of total cash compensation and payments under employee benefit
				plans (which shall be defined in a manner consistent with the proxy statement
				of the Corporation for the annual meeting of shareholders for the preceding
				year) earned by executive officers of the Corporation during the preceding year
				that was based on the performance of the Corporation; and
									(E)the comparability
				of the financial performance of the Corporation with the performance of other
				similar businesses; and
									(2)the proxy
				statement of the Corporation for the annual meeting of shareholders for the
				preceding year.
								(h)Audits by the
				Comptroller General
								(1)In
				generalThe programs, activities, receipts, expenditures, and
				financial transactions of the Corporation shall be subject to audit by the
				Comptroller General of the United States under such rules and regulations as
				may be prescribed by the Comptroller General.
								(2)AccessThe
				representatives of the Government Accountability Office shall—
									(A)have access to the
				personnel and to all books, accounts, documents, records (including electronic
				records), reports, files, and all other papers, automated data, things, or
				property belonging to, under the control of, or in use by the Corporation and
				necessary to facilitate the audit;
									(B)be afforded full
				facilities for verifying transactions with the balances or securities held by
				depositories, fiscal agents, and custodians;
									(C)be authorized to
				obtain and duplicate any such books, accounts, documents, records, working
				papers, automated data and files, or other information relevant to the audit
				without cost to the Comptroller General; and
									(D)have the right of
				access of the Comptroller General to such information be enforceable pursuant
				to section 716(c) of title 31, United States Code.
									(3)Report
									(A)In
				generalThe Comptroller General shall submit to Congress a report
				on each audit conducted under this subsection.
									(B)ContentsThe
				report shall include a description of—
										(i)the scope of the
				audit;
										(ii)any surplus or
				deficit;
										(iii)income and
				expenses;
										(iv)sources and
				application of funds;
										(v)such comments and
				information as is necessary to inform Congress of the financial operations and
				condition of the Corporation; and
										(vi)any
				recommendations as the Comptroller General considers appropriate.
										(4)Assistance and
				cost
									(A)In
				generalFor the purpose of conducting an audit under this
				subsection, the Comptroller General may, in the discretion of the Comptroller
				General, employ by contract, without regard to section 3709 of the Revised
				Statutes (41 U.S.C. 5), professional services of firms and organizations of
				certified public accountants for temporary periods or for special
				purposes.
									(B)ReimbursementOn
				the request of the Comptroller General, the Corporation shall reimburse the
				Government Accountability Office for the full cost of any audit conducted by
				the Comptroller General under this subsection.
									(i)Annual
				Independent Audit
								(1)In
				generalThe Corporation shall have an annual independent audit
				made of the financial statements of the Corporation by an independent public
				accountant in accordance with generally accepted auditing standards.
								(2)ContentIn
				conducting an audit under this subsection, the independent public accountant
				shall determine and report on whether the financial statements of the
				Corporation—
									(A)are presented
				fairly in accordance with generally accepted accounting principles; and
									(B)to the extent
				determined necessary by the Director, comply with any disclosure requirements
				imposed under this Act.
									611.Transition
							(a)Transition
				managerWithin 30 days after the date of the enactment of this
				title, the President shall appoint a Transition Manager, who shall serve at the
				pleasure of the President until a quorum of the Board has been appointed and
				confirmed in accordance with section 606.
							(b)Powers
								(1)In
				generalUntil a quorum of the Board has qualified, the Transition
				Manager shall exercise the powers and duties of the Board and shall be
				responsible for taking all actions needed to effect the transfer of the Office
				of Civilian Radioactive Waste Management from the Secretary to the Corporation
				on the transition date.
								(2)Continuation
				until board has quorumIn the event that a quorum of the Board
				has not qualified by the transition date, the Transition Manager shall continue
				to exercise the powers and duties of the Board until a quorum has
				qualified.
								(c)Ratification of
				transition manager’s actionsAll actions taken by the Transition
				Manager before the qualification of a quorum of the Board shall be subject to
				ratification by the Board.
							(d)Responsibilities
				of secretaryBefore the transition date, the Secretary
				shall—
								(1)continue to be
				responsible for the functions assigned by this Act;
								(2)provide funds, to
				the extent provided in appropriations Acts, to the Transition Manager to pay
				salaries and expenses;
								(3)delegate
				Department employees to assist the Transition Manager in meeting his
				responsibilities under this section; and
								(4)assist and
				cooperate with the Transition Manager in preparing for the transfer of the
				functions assigned to the Secretary by this Act to the Corporation on the
				transition date.
								(e)Transition
				dateThe transition date shall be July 1, 2009.
							(f)Detail of
				personnelFor the purpose of continuity of operations,
				maintenance, and authority, the Department shall detail, for up to 18 months
				after the date of the enactment of this title, appropriate Department personnel
				as may be required in an acting capacity, until such time as a Board is
				confirmed and top officers of the Corporation are hired. The Corporation shall
				reimburse the Department and its contractors for the detail of such
				personnel.
							612.Oversight by
				the Secretary
							(a)DutiesThe
				Secretary shall—
								(1)oversee the
				operations of the Corporation; and
								(2)ensure
				that—
									(A)the Corporation
				operates in a safe and sound manner, including maintenance of adequate capital
				and internal controls;
									(B)the Corporation
				carries out the statutory mission of the Corporation only through activities
				that are authorized under and consistent with this Act; and
									(C)the activities of
				the Corporation and the manner in which the Corporation is operated is
				consistent with the public interest.
									(b)Financial
				Reports
								(1)In
				generalThe Corporation shall submit to the Secretary annual and
				quarterly reports of the financial condition and operations of the Corporation
				which shall be in such form, contain such information, and be submitted on such
				dates as the Secretary shall require.
								(2)Contents of
				annual reportsEach annual report shall include—
									(A)financial
				statements prepared in accordance with generally accepted accounting
				principles;
									(B)any supplemental
				information or alternative presentation that the Secretary may require;
				and
									(C)an assessment (as
				of the end of the most recent fiscal year of the Corporation), signed by the
				chief executive officer and chief accounting or financial officer of the
				Corporation, of—
										(i)the effectiveness
				of the internal control structure and procedures of the Corporation; and
										(ii)the compliance of
				the Corporation with designated safety and soundness laws.
										(3)Special
				reportsThe Secretary may require the Corporation to submit other
				reports on the condition (including financial condition), management,
				activities, or operations of the Corporation, as the Secretary considers
				appropriate.
								(4)AccuracyEach
				report of financial condition shall contain a declaration by the president,
				vice president, treasurer, or any other officer designated by the Board of
				Directors of the Corporation to make the declaration, that the report is true
				and correct to the best of the knowledge and belief of the officer.
								(c)Management and
				Operation StandardsThe Secretary shall establish standards, by
				regulation or guideline, for the Corporation relating to—
								(1)the adequacy of
				internal controls and information systems;
								(2)the independence
				and adequacy of internal audit systems;
								(3)the management of
				market risk, including standards to provide for systems that measure, monitor,
				and control market risks and, as warranted, to establish limitations on market
				risk;
								(4)risk management
				processes, including the adequacy of oversight by senior management and the
				Board of Directors and of processes and policies to measure, monitor, and
				control material risks, including reputational risks, and for adequate,
				well-tested business resumption plans in the case of disruptive events;
								(5)the maintenance of
				adequate records, in accordance with consistent accounting policies and
				practices to enable the Secretary to evaluate the financial condition of the
				Corporation; and
								(6)such other
				operational and management standards as the Secretary determines to be
				appropriate.
								(d)Failure To Meet
				Standards
								(1)In
				generalIf the Secretary determines that the Corporation fails to
				meet any standard established under subsection (c), the Secretary may require
				the Corporation to submit an acceptable plan to the Secretary within a
				reasonable time that specifies the actions that the Corporation will take to
				correct the deficiency.
								(2)Required order
				on failure to submit or implement planIf the Corporation fails
				to submit an acceptable plan within the time specified by the Secretary or
				fails in any material respect to implement a plan accepted by the Secretary,
				the Secretary shall, by order, require the Corporation to correct the
				deficiency.
								(e)Prohibition and
				Withholding of Executive Compensation
								(1)In
				generalThe Secretary shall prohibit the Corporation from
				providing compensation to any executive officer that is not reasonable and
				comparable with compensation for employment in other similar businesses
				(including other publicly held financial institutions or major financial
				services companies) involving similar duties and responsibilities.
								(2)FactorsIn
				making any determination under paragraph (1), the Secretary may take into
				consideration any factors the Secretary considers relevant, including any
				wrongdoing on the part of the executive officer.
								(3)Withholding of
				compensationIn carrying out paragraph (1), the Secretary may
				require the Corporation to withhold any payment, transfer, or disbursement of
				compensation to an executive officer, or to place such compensation in an
				escrow account, during the review of reasonableness and comparability of
				compensation.
								(4)Prohibition of
				setting compensationIn carrying out paragraph (1), the Secretary
				may not prescribe or set a specific level or range of compensation.
								613.Issuance of
				common stock to expand operations
							(a)In
				generalNot later than 5 years after the date of enactment of
				this title, the Corporation may prepare a strategic plan for issuing common
				stock to raise the capital needed to expand the operations of the Corporation
				in carrying out this title.
							(b)Consideration of
				Alternatives for GovernanceThe strategic plan shall include
				consideration of alternatives for restructuring the Board of Directors to allow
				for a majority of the members to be selected by voting common
				stockholders.
							(c)Evaluation and
				RecommendationThe strategic plan shall—
								(1)evaluate the
				relative merits of the alternatives considered; and
								(2)include the
				recommendation of the Corporation on a proposed alternative.
								(d)TransmittalOn
				completion of the strategic plan, the Corporation shall submit copies of the
				strategic plan to the President and Congress, along with any recommendations
				for legislative changes required to implement the plan.
							(e)ImplementationSubject
				to subsections (f) and (g), subsequent to submitting a strategic plan pursuant
				to this section, the Corporation may implement the strategic plan.
							(f)Requirement for
				Presidential ApprovalThe Corporation may not implement the
				strategic plan without the approval of the President.
							(g)Notification of
				Congress
								(1)In
				generalThe Corporation shall notify Congress of any intent to
				implement the strategic plan if the Corporation determines, in consultation
				with the Secretary and other appropriate agencies of the United States, that no
				further legislation is required for the implementation.
								(2)ImplementationThe
				Corporation may not implement the strategic plan under this subsection earlier
				than 60 days after notification of
				Congress.
								.
			203.Termination of
			 Office of Civilian Radioactive Waste ManagementSection 304 of the Nuclear Waste Policy Act
			 of 1982 (42 U.S.C. 10224) is repealed.
			204.Funding
				(a)Contracts and
			 FeesSection 302(a) of the Nuclear Waste Policy Act of 1982 (42
			 U.S.C. 10222(a)) is amended—
					(1)in paragraph
			 (2)—
						(A)by striking
			 (2) For and inserting the following:
							
								(2)Fee for
				electricity from civilian nuclear power reactors
									(A)In
				generalFor
									;
				and
						(B)by adding at the
			 end the following:
							
								(B)Adjusted
				feeFor electricity generated by a civilian nuclear power reactor
				and sold on or after the date that is 90 days after the date of enactment of
				this subparagraph, the fee under paragraph (1) shall be 1 mill per
				kilowatt-hour.
								;
				
						(2)in paragraph
			 (4)—
						(A)by designating the
			 first through fifth sentences as subparagraphs (A) through (E),
			 respectively;
						(B)by striking
			 subparagraph (D) (as so designated) and inserting the following:
							
								(D)In the event the
				Secretary determines that either insufficient or excess revenues are being
				collected, in order to recover the costs incurred by the Federal Government
				that are specified in subsection (d), and with the concurrence of the Federal
				Energy Regulatory Commission, the Secretary shall propose an adjustment to the
				fee to insure full cost recovery.
								;
				and
						(C)by striking
			 subparagraph (E) (as so designated) and inserting the following:
							
								(E)Effective date
				of adjusted feeThe adjusted fee proposed by the Secretary shall
				be effective after a period of 90 days of continuous session have elapsed
				following the receipt of such
				transmittal.
								;
				and
						(3)by adding at the
			 end the following new paragraph:
						
							(6)The Secretary may
				renegotiate or amend contracts with individual waste owners or generators to
				reduce future fee payments or refund of fees already paid in exchange for
				actions by the contract holder that reduce the overall cost of waste management
				activities financed by the Funds established in section 302(c). Within 180 days
				of the enactment of this paragraph, the Secretary shall promulgate by rule and
				publish a methodology for determining such fee reductions or refunds. Such
				methodology shall recognize the value of efficient use of repository area and
				shall reflect the cost of developing repository area beyond the area included
				in the initial license application for Yucca
				Mountain.
							.
					(b)Authorized Uses
			 of Nuclear Waste FundsSection 302(d) of the Nuclear Waste Policy
			 Act (42 U.S.C. 10222(d)) is amended in the first sentence by inserting after
			 paragraph (6) the following:
					
						(7)any interest or
				returns paid on securities issued by the United States High Level Nuclear Waste
				Management Corporation under title
				VI.
						.
				(c)Establishment of
			 Nuclear Waste FundsSection 302 of the Nuclear Waste Policy Act
			 of 1982 (42 U.S.C. 10222) is amended by striking subsection (c) and inserting
			 the following:
					
						(c)Establishment of
				Nuclear Waste Funds
							(1)Nuclear waste
				revolving fund
								(A)EstablishmentThere
				is established in the Treasury of the United States a separate revolving fund,
				to be known as the Nuclear Waste Revolving Fund (referred to in this section as
				the Waste Fund).
								(B)ContentsSubject
				to paragraph (2)(B)(i), the Waste Fund shall consist of—
									(i)all interest
				realized by the Secretary under subsection (e), which have been and shall be
				deposited in the Waste Fund immediately on receipt;
									(ii)fees paid under
				subsections (a) and (b);
									(iii)any
				appropriation made to the Waste Fund; and
									(iv)any unexpended
				balances available on January 7, 1983, for functions or activities necessary or
				incident to the disposal of civilian high level radioactive waste or civilian
				used nuclear fuel, which shall be transferred to the Waste Fund on the date of
				enactment of this subparagraph.
									(2)Nuclear waste
				legacy fund
								(A)EstablishmentThere
				is established in the Treasury of the United States a separate fund, to be
				known as the Nuclear Waste Legacy Fund (referred to in this section as the
				Legacy Fund).
								(B)ContentsThe
				Legacy Fund shall consist of—
									(i)the amount of the
				corpus minus $1 billion which shall be transferred from the Waste Fund on the
				date of enactment of this subparagraph; and
									(ii)any
				appropriations made to the Legacy
				Fund.
									.
				(d)Administration of
			 FundsSection 302(e) of the Nuclear Waste Policy Act of 1982 (42
			 U.S.C. 10222(e)) is amended—
					(1)by redesignating
			 paragraphs (4) through (6) as paragraphs (6) through (8), respectively;
			 and
					(2)by striking
			 (e) Administration of
			 Waste Fund and all that follows through the end of
			 paragraph (3) and inserting the following:
						
							(e)Administration
				of Funds
								(1)In
				generalThe Secretary of the Treasury shall maintain the Waste
				Fund and the Legacy Fund (referred to in this subsection as the
				Funds).
								(2)Annual
				reportsAfter consultation with the Secretary of the Treasury,
				the Secretary shall report annually to Congress on the financial condition and
				operations of the Funds during the preceding fiscal year.
								(3)Budget
									(A)SubmissionThe
				Secretary shall submit the budget of the Funds to the Office of Management and
				Budget triennially along with the budget of the Department of Energy submitted
				in accordance with chapter 11 of title 31, United States Code.
									(B)AdministrationThe
				budget of the Funds shall—
										(i)contain estimates
				made by the Secretary of expenditures from the Funds, and other relevant
				financial matters, for the succeeding 3 fiscal years; and
										(ii)be included in
				the budget for the United States Government.
										(4)Expenditures
									(A)Waste
				fund
										(i)In
				generalSubject to subsection (d) and any limitations in
				appropriations Acts, the Secretary may make expenditures from the Waste Fund
				without further appropriation and without fiscal year limitation to carry out
				this Act.
										(B)Legacy
				fundThe Secretary may make expenditures from the Legacy Fund,
				subject to appropriations, to remain available until expended.
									(5)InvestmentsIf
				the Secretary determines that either of the Funds contains at any time amounts
				in excess of current needs, the Secretary may request the Secretary of the
				Treasury to invest such amounts, or any portion of such amounts as the
				Secretary determines to be appropriate, in obligations of the United
				States—
									(A)having maturities
				determined by the Secretary of the Treasury to be appropriate to the needs of
				the Fund; and
									(B)bearing interest
				at rates determined to be appropriate by the Secretary of the Treasury, taking
				into consideration the current average market yield on outstanding marketable
				obligations of the United States with remaining periods to maturity comparable
				to the maturities of those investments, except that the interest rate on the
				investments shall not exceed the average interest rate applicable to existing
				borrowing.
									.
					(e)Conforming
			 Amendments
					(1)Section 6 of the
			 Nuclear Waste Policy Act of 1982 (42 U.S.C. 10105) is repealed.
					(2)Section 302 of the
			 Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222) is amended by striking the
			 section heading and inserting the following: Nuclear waste
			 funds.
					205.New plant
			 contractsSection 302(a) of
			 the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(a)) is amended by
			 striking paragraph (5) and inserting the following:
				
					(5)Required
				provisions
						(A)In
				generalExcept as provided in subparagraph (B), any contract
				entered into under this section shall provide that—
							(i)following issuance
				of a license to construct and operate facilities to receive and store spent
				nuclear fuel at the Yucca Mountain site, the Secretary shall take title to the
				high-level radioactive waste or spent nuclear fuel involved as expeditiously as
				practicable upon the request of the generator or owner of such waste or spent
				fuel; and
							(ii)in return for the
				payment of fees established by this section, the Secretary, beginning not later
				than January 31, 1998, shall dispose of the high-level radioactive waste or
				spent nuclear fuel involved as provided in this subtitle.
							(B)ExceptionNotwithstanding
				subparagraph (A), with respect to a nuclear power facility for which a license
				application is filed with the Commission after January 1, 2008, under section
				103 or 104 of the Atomic Energy Act of 1954 (42 U.S.C. 2133, 2134), a contract
				entered into under this section shall—
							(i)except as provided
				in clause (ii) and any terms and conditions relating to spent nuclear fuel
				generated before the date of enactment of the United States High Level Nuclear
				Waste Management Corporation Act, be consistent with the terms and conditions
				of the contract entitled Contract for Disposal of Spent Nuclear Fuel
				and/or High-Level Radioactive Waste that is included in section 961.11
				of title 10 of the Code of Federal Regulations (as in effect on the date of
				enactment of the Nuclear Fuel Management and Disposal Act);
							(ii)provide for the
				taking of title to, and removal of, high-level waste or spent nuclear fuel
				beginning not later than 30 years after the date on which the nuclear power
				facility begins commercial operations; and
							(iii)be entered into
				not later than 60 days after the date on which the license application is
				docketed by the
				Commission.
							.
			
